Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant performed various secretarial duties for the employer, Katherine Gibbs School. She was discharged from her employment after refusing to comply with the employer’s request that she assume the duties of the school receptionist, who had recently resigned, until a replacement could be hired. We affirm the finding that claimant lost her employment under disqualifying circumstances. The employer’s request that claimant temporarily perform duties substantially similar to those of her usual employment was not unreasonable under the circumstances presented here. This Court has held that an employee’s refusal to accept reasonable work assignments may constitute insubordination (see, Matter of Wilson [Sweeney], 236 AD2d 729; Matter of Gamble [Hudacs], 187 AD2d 751).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.